SUPPLEMENTAL Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following figures from the instant specification are pertinent to claim 1: see figures 1 and 8 below.


    PNG
    media_image1.png
    943
    730
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    867
    677
    media_image2.png
    Greyscale

1.	Instant claim 1 comprises a sublimation fixture  (68, figure 8) configured to receive at least one turbine blade  (74, figure 8) having the molybdenum-alloy refractory metal core (48, figure 8), and  a flow passage (26, figure 1) thermally coupled to said retort furnace (see figure 1) configured to heat a fluid flowing 
2.	Instant claim 1 requires the flow passage (the tubular member 26, figure 1, defined in the specification as a tube) to be thermally coupled to said retort furnace (10, figure 1) (meaning the flow passage 26 and the retort are separate structures connected thermally, see figure 1). In Reidy et al. figure 2B, the passage equated to the claimed flow passage is a flow path defined by a section of the shelves disposed within the retort furnace and a wall of the retort;  therefore there is no thermal coupling or connection between said retort wall and said sections of the shelves. Furthermore, the retort wall cannot be separated from said flow path. 
3.	Instant claim 1 requires the flow passage (26, figure 1) to be fluidly coupled to a coupling (20, see figure 1) configured to receive air, and said flow passage is fluidly coupled to a junction (30, see figure 1) at an end opposite said coupling, said junction being configured to fluidly couple to said sublimation fixture (68). In figure 2B of Reidy et al., the opening in the upper left does not meet the claimed junction structure (30, figure 1 of application) because it is not fluidly coupled to the shelves (i.e. equated to the claimed fixture) supporting the parts (210, Reidy et al. figure 2B). In fact, in Reidy et al. figure 2B, the gas is introduced by the retort inlet and flows through the entire retort space, sweeping over the part to sublime the binder, while in the instant claimed invention the gas passage allows for a selective gas delivery to the turbine blade core to sublimate the molybdenum-alloy refractory metal core because the gas passage is coupled fluidly to the fixture.
Thus, the instantly-claimed invention remains free of the prior art, including Reidy et al. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached Monday - Friday, 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith D. Hendricks/             Supervisory Patent Examiner, Art Unit 1733